Citation Nr: 0108339	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
vocational rehabilitation benefits in the remaining original 
amount of $977.75.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
October 1989.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which waived $2000 of the veteran's 
overpayment, and denied waiver of recovery of the remaining 
original amount of $977.75.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for waiver of recovery of 
an overpayment of vocational rehabilitation benefits in the 
remaining original amount of $977.75 has been obtained by the 
RO. 

2.  The veteran was not at fault in the creation of the 
vocational rehabilitation overpayment indebtedness.

3.  Recovery of the vocational rehabilitation overpayment 
indebtedness would not cause the veteran undue hardship.


CONCLUSION OF LAW

Recovery of the indebtedness of an overpayment of vocational 
rehabilitation benefits in the remaining original amount of 
$977.75 would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. §§ 1.962, 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts of this case are not in dispute.  In October 
1998, VA made errors in subsistence allowance processing and 
correction awards that resulted in improper payments to the 
veteran of vocational rehabilitation benefits.  Although the 
veteran returned one check in the amount of $10,203.88, an 
overpayment remained in the amount of $2,977.75.  An October 
1999 decision by the Committee held that VA was primarily at 
fault in the creation of the debt and granted a partial 
waiver of $2000.  

The veteran contends that to repay the remaining $977.75 of 
overpayment indebtedness would result in undue hardship to 
him and his family.  In support of this contention, he 
submitted a VA Form 20-5655, Financial Status Report, in July 
1999.  At that time, his family had a monthly net income of 
$2104, with total monthly expenses of $2273.  

In a Financial Status Report submitted in December 1999, the 
veteran reported a family total monthly net income of 
$2,697.44, with total monthly expenses of $2,473.87.  This 
results in excess net monthly income less expenses of 
$223.57.

Turning to the applicable law, recovery of an overpayment of 
VA benefits may be waived if recovery of the indebtedness 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(a).  The  phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to various elements which are not 
intended to be all inclusive.  These elements are the fault 
of the debtor where such actions contribute to creation of 
the debt, balancing of faults where VA fault is also 
involved, whether collection of the debt would cause the 
debtor undue financial hardship by depriving him of basic 
necessities, whether collection would defeat the  purpose of 
the VA benefit, whether failure to make restitution would 
result in unjust enrichment, and whether reliance on VA 
benefits resulted in relinquishment of a valuable right 
(i.e., changing position to one's detriment).  38 C.F.R. § 
1.965(a).

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

In the present case, the Board finds that recovery of the 
overpayment of vocational rehabilitation benefits in the 
remaining original amount of $977.75 would not result in 
undue financial hardship to the veteran and his family.  As a 
result, the Board finds that the preponderance of the 
evidence is against entitlement to a waiver of recovery of 
the remaining original amount of $977.75.

First, the Board finds that VA was at fault in the creation 
of the debt, as it was VA's errors in processing and 
correction awards that created the overpayment debt.  It 
follows that fraud, misrepresentation, or bad faith on the 
part of the veteran is not shown, and the equity and good 
conscience standard may be applied.  38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.963(a), 1.965(b).

However, in addressing the elements of "equity and good 
conscience" the Board finds that collection of the debt would 
not cause the debtor undue financial hardship by depriving 
him and his family of basic necessities.  In this regard, the 
Board notes that the veteran's monthly family expenses are 
less than his monthly family income.  There is no indication 
in the record why such excess income, or a portion thereof, 
cannot be directed toward repayment of the debt at issue.  As 
such, the Board finds that failure to repay the remaining 
original debt of $977.75 would result in unjust enrichment.  
38 C.F.R. § 1.965(a).

In view of the foregoing, the Board finds that collection of 
the indebtedness at issue would not be against the principles 
of equity and good conscience.  38 U.S.C.A. § 5302;  38 
C.F.R. §§ 1.963, 1.965. 


ORDER

Waiver of recovery of an overpayment of vocational 
rehabilitation benefits in the remaining original amount of 
$977.75 is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

